        Case 2:18-cv-00772-RDP Document 190 Filed 11/02/20 Page 1 of 2                              FILED
                                                                                           2020 Nov-02 AM 08:34
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 STATE OF ALABAMA, et al.,                      }
                                                }
        Plaintiffs,                             }
                                                }
 v.                                             }
                                                }
 UNITED STATES DEPARTMENT OF                    }
 COMMERCE, et al.,                              }
                                                }
        Defendants.                             }
                                                }
 v.                                             }    Case No.: 2:18-CV-00772-RDP
                                                }
 DIANA MARTINEZ, et al.,                        }
      Intervenor Defendants,                    }
                                                }
 and                                            }
                                                }
 JOEY CARDENAS, et al.,                         }
      Cross-Claimants,                          }
                                                }
 v.                                             }
                                                }
 BUREAU OF CENSUS, et al.,                      }
      Cross-Defendants.                         }



                                           ORDER

       This matter is before the court on the parties’ Joint Motion to Stay Proceedings. (Doc. #

188). For good cause shown, the Motion is GRANTED. This action is STAYED pending the

Supreme Court’s resolution of the appeal in Trump v. New York, No. 20–366 (S. Ct. docketed Sept.

22, 2020). Within two (2) weeks of the Supreme Court’s resolution of that appeal, the parties

SHALL submit a joint status report regarding future proceedings in this action.
        Case 2:18-cv-00772-RDP Document 190 Filed 11/02/20 Page 2 of 2




       Nothing in this order alters the Defendant-Intervenors’ obligations under the court’s

Show Cause Order entered October 30, 2020. (Doc. # 186).

       DONE and ORDERED this October 30, 2020.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE




                                                2
